Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in: § Registration Statement No. 33-54497 on Form S-8, § Registration Statement No. 33-54499 on Form S-8, § Registration Statement No. 333-34631 on Form S-8, § Registration Statement No. 333-75793 on Form S-8, § Registration Statement No. 333-89471 on Form S-8, § Registration Statement No. 333-36096 on Form S-8, § Registration Statement No. 333-73408 on Form S-8, § Registration Statement No. 333-97811 on Form S-8, § Registration Statement No. 333-33230 on Form S-3/A, § Registration Statement No. 333-114435 on Form S-8, § Registration Statement No. 333-55252 on Form S-3/A, § Registration Statement No. 333-72905 on Form S-3MEF, § Registration Statement No. 333-42733 on Form S-3, § Registration Statement No. 333-14257 on Form S-3, § Registration Statement No. 333-51865 on Form S-3, § Registration Statement No. 333-60434 on Form S-3/A, § Registration Statement No. 333-72585 on Form S-4/A, § Registration Statement No. 333-83201 on Form S-4, § Registration Statement No. 333-34580 on Form S-3/A, § Registration Statement No. 333-128779 on Form S-3MEF, § Registration Statement No. 333-137750 on Form S-3ASR, § Registration Statement No. 333-138031 on Form S-8, and § Registration Statement No. 333-143266 on Form S-8 of our reports dated April 1, 2008, relating to the consolidated financial statements and financial statement schedule of Lowe’s Companies, Inc. and subsidiaries (the “Company”) and the effectiveness of the Company’s internal control over financial reporting, appearing in this Annual Report on Form 10-K of Lowe’s Companies, Inc. for the fiscal year ended February 1, 2008. /s/ Deloitte & Touche LLP Charlotte, North Carolina April
